      Case 1:19-cv-08673-KPF-DCF Document 26 Filed 11/12/19 Page 1 of 1




                                                         DIRECT DIAL    212.763.0884
                                                         DIRECT EMAIL rkaplan@kaplanhecker.com




                                                                       November 12, 2019

VIA ECF

The Honorable Katherine Polk Failla
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

                        Re:   Doe v. Indyke et al., No. 19-cv-8673-KPF (S.D.N.Y.)

Dear Judge Failla:

        As counsel for Plaintiff Jane Doe in the above-captioned action, we write to advise the
Court of two recent decisions relevant to our Motion for Leave to Proceed Under Pseudonym
(ECF No. 3). First, Judge Engelmayer in a related Epstein case granted the plaintiff’s motion to
proceed anonymously. See Doe 17 v. Indyke et al., No. 19-cv-09610-PAE (S.D.N.Y. Nov. 8,
2019), ECF No. 25. Similarly, Justice George J. Silver of the New York State Supreme Court
recently granted the plaintiff’s motion to proceed anonymously in a case with similar allegations
of sexual contact with a minor. See ARK55 Doe v. Archdiocese of N.Y., et al., No. 950049/2019,
(N.Y. Sup. Ct. N.Y. Cty. Nov. 4, 2019), NYSCEF Doc. No. 18. We have attached these
decisions as Exhibits A and B, respectively.



                                                                       Respectfully submitted,


                                                                       Roberta A. Kaplan


cc: Counsel of Record
